                        1       ROGER GRANDGENETT, ESQ.
                                Nevada Bar No. 6323
                        2       HILARY MUCKLEROY, ESQ.
                                Nevada Bar No. 9632
                        3       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        4       Suite 300
                                Las Vegas, Nevada 89169
                        5       Telephone: 702.862.7738
                                Facsimile: 702.862.8881
                        6       RGrandgenett@littler.com
                                HMuckleroy@littler.com
                        7
                                Attorneys for Defendant
                        8       AIDS HEALTHCARE FOUNDATION

                        9
                                                                UNITED STATES DISTRICT COURT
                     10
                                                                       DISTRICT OF NEVADA
                     11

                     12
                                RENE GARCIA, an individual,                        Case No. 2:19-cv-00404-JCM-NJK
                     13
                                                   Plaintiff,                      STIPULATION AND ORDER TO EXTEND
                     14                                                            TIME TO FILE A RESPONSIVE
                                       v.                                          PLEADING
                     15
                                AIDS HEALTHCARE FOUNDATION, a                      [FIRST REQUEST]
                     16         foreign non-profit corporation; DOES I-X;
                                and ROE CORPORATIONS 1-X,
                     17
                                                   Defendant.
                     18

                     19
                                       Plaintiff RENE GARCIA (“Plaintiff”) and Defendant AIDS HEALTHCARE FOUNDATION
                     20
                                (“Defendant”), by and through their respective undersigned counsel, hereby request that the Court
                     21
                                extend the deadline for Defendant to file its first responsive pleading, which is currently set for April
                     22
                                15, 2019, for a period of fifteen (15) days, until April 30, 2019. This is the first stipulation for an
                     23
                                extension of time to file the first responsive pleading. Any and all defenses are preserved and retained
                     24
                                and that no defense is waived by this request.
                     25
                                       This request is made in good faith and not to cause unnecessary delay as Defendant had needed
                     26
                                to obtain local counsel in this matter. As a result, the extension requests is for a limited and reasonable
                     27
                                amount of time.
                     28
LITTLE R MEND
            D ELSO N, P .C .
  3960 H oward Hughes Parkway
            Suite 300
     Las Vegas, NV 89169
          702-862-8000
                        1            IT IS SO STIPULATED.

                        2
                                 Dated:     April 12, 2019
                        3

                        4                                         /s/ Jenny L. Foley
                                                                  JENNY L. FOLEY, ESQ.
                        5                                         Nevada Bar No. 9017
                                                                  HKM EMPLOYMENT ATTORNEYS LLP
                        6                                         Attorneys for Plaintiff
                                                                  RENE GARCIA
                        7
                                 Dated:     April 12, 2019
                        8

                        9
                                                                  /s/ Hilary Muckleroy
                     10                                           HILARY MUCKLEROY, ESQ.
                                                                  Nevada Bar No. 9632
                     11                                           LITTLER MENDELSON, P.C.
                                                                  Attorneys for Defendant
                     12                                           AIDS HEALTHCARE FOUNDATION
                     13

                     14                                           ORDER
                     15         IT IS SO ORDERED.
                     16         DATED: ________________________
                                        April 15, 2019
                     17                                                  ________________________________
                                                                         UNITED STATES MAGISTRATE JUDGE
                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND
            D ELSO N, P .C .
  3960 H oward Hughes Parkway
            Suite 300
     Las Vegas, NV 89169
          702-862-8000
                                                                    2.
